INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 March 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of the Stone Toro Fundamental Value Fund The Trust is filing Post-Effective Amendment No. 482 to its Registration Statement under Rule 485(a) (1) to change its investment objective and principal investment strategies.In addition, the Fund is changing its name to the Stone Toro Long Short Fund and adding Class A and Class C shares. Please direct your comments to the undersigned at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Assistant Treasurer
